Title: From Abigail Smith Adams to Ann Frances Harrod, 19 February 1805
From: Adams, Abigail Smith
To: Harrod, Ann Frances



My dear Nancy
Quincy Feb’ry 19th 1805

I received last Evening your Letter by the hand of mr Adams, and the little matters accompanying it. you executed my commission quite to my satisfaction. accept my thanks in return. I have regreted that you have had such wet Streets in Town, after having experienced so much confinement at Quincy. To know that we can go, and come at our pleasure, is a privilege, even when we do not use it, and a privilege whose worth we estimate like many others by its loss.
Louissa who thanks you for your kind Letter, & friendly sympathy, has been more afflicted by pain since you left us than before. for three days last week she could not use her needle. you can judge how ill she was from that circumstance. yesterday she used the warm Bath, and had a better night in concequence of it.
we needed not your absence to convince us what a deprivation it would be to our social circle by the fire side. I continue to read Burns, to feel for, pity and admire him, poor fellow. he felt povertys cold wind, and crushing rain beat keen and heavy on him. he justly observes, “in the comparative view of wretches the Criterion is not what they are doomed to suffer, but how they are formed to bear” with Burns vivid Immagination, his delicate sensibility, his strong and ungovernable passions, his high sense of honour and pride of independence, he was ill calculated to bear the “insolence of office, or the proud Mans contumely”
I am sometimes led to question whether the fine and delicate sensibilities of the Soul are a real blessing. they so often are wounded by the insensible, by the unfealing beings which surround them of which much the larger portion of Mankind are composed, that like the Rose of Cowper they are shaken by the rude Blast, or witherd by cold neglect, instead of having the tear of sorrow wiped away by the sympathizing hand of congenial tenderness. yet who that possesses them would be willing to exchange them for a cold hearted apathy, and a stoical indifference. A fine tuned instrument is soonest put out of order, yet what lover of Musick would wish to possess in preference, an ordinary, instrument?
“Dearly bought, the hidden treasure
Finer feelings can bestow;
Chords that vibrate sweetest pleasure
Thrill the deepest notes of woe”
I hope my dear Nancy that you will have a favorable time to Return to your Family and Friends—to whom present my kind Regards, as well as to my dear sister when you see her. I conclude this Letter with my wishes, however unavailing, that the time may not be far distant, which will give me a legal right to call you mine. in the mean time be assured that I both Love, and esteem you and subscribe your affectionate / Friend

Abigail Adams
P S Miss Juno wags her kind remembrance to you. She feels the loss of one kind benefactor, looks up and solisites for favour from those who remain, and seldom seeks in vain

